Beatty, C. J., dissenting.
I dissent. In my opinion the writ of prohibition should be made peremptory. A sale of property under an order of court void on its face *278will, of course, confer no title upon the purchaser, and there are remedies by which the owners may ultimately secure a judicial determination of the invalidity of the purchaser's claim, but in the mean time the marketable value of the property is impaired, if not destroyed, and this injury can be prevented in no other way than by prohibition. No other remedy is fully adequate to prevent injury.
< But aside from this, I think the order appointing a receiver of the real property was an excess of jurisdiction.
The superior court has no power to appoint a receiver, except as authorized by the statute, and the only authority claimed for the court in this case is subdivision 6 of section 564 of the Code of Civil Procedure, which reads as follows: “In all other cases where receivers have heretofore been appointed by the usages of courts of equity.” There has never been any usage of courts of equity to appoint receivers in actions for the partition of lands between co-tenants, unless, superadded to the facts justi. fying a partition, there were other facts of an equitable nature rendering such appointment necessary. In this case the petition shows affirmatively that no such facts existed in the action to partition the realty, and consequently there was no case for the appointment of a receiver of the realty. Without a case the power does not exist.
The decision in Goodale v. District Court, 56 Cal. 26, is entirely consistent with these views.